The defendant was convicted of having in his possession and control one still worm, two still caps, one still condenser and one stilling device, all of which articles are alleged to have been designed for use in the manufacture and production of intoxicating liquor for beverage purposes.
The information, under which the appellant was tried and convicted, is sufficient in that it states facts sufficient to constitute a public offense under the provisions of the *Page 29 
"Act relating to stills," found in Statutes of 1927, page 497.
The venue was amply proved not only by the statement as to location of a certain ranch, but by reference to certain streets in Ontario, and the location of the property where the still was found with reference to its being in Cucamonga township just outside the city limits of the town of Ontario. The fact that this township and town are wholly within the county of San Bernardino is a fact of which the court can take judicial cognizance. (People v. Wright, 79 Cal.App. 523
[250 P. 204].)
There was sufficient evidence to support the finding of the jury that the defendant was guilty, as charged. It is not necessary, under the law, that there should be direct evidence to show any intent on the part of the appellant to use the articles in the manufacture of intoxicating liquor for beverage purposes. The charge that was submitted to the jury was that of having in his possession the property described, which articles weredesigned for use in the manufacture or production of intoxicating liquor for beverage purposes. There was evidence that the articles found by the officers were such articles as the defendant was charged in the information with having in his possession, and that these articles were each of them designed
for use in the manufacture or production of intoxicating liquor for beverage purposes.
It is not necessary that all of the component parts of a still should be produced by the prosecution, or that proof should be introduced that the articles found in his possesssion were sufficient to make a complete still, from which intoxicating liquor could be produced. The section of the statute does not require any more proof than proof of the facts alleged in the information.
No objection was here made to any of the instructions given and the one objection to the introduction of evidence is answered by the statements hereinbefore contained in this opinion.
The judgment and order denying motion for new trial are therefore affirmed.